Per Curiam,
The issue in this case was to determine the amount due by the defendant on a judgment entered on a warrant of attorney, on her note for $7,000. The plaintiff loaned the defendant $4,067, to pay the purchase money of a house and lot on which she had an option and it was conceded at the trial that this was the only money furnished by the plaintiff. He sought, however, to maintain the lien of the judgment for the full amount for which it was entered, because of an oral agreement alleged to have been made with the defendant’s agent whereby she was to convey the property to him in satisfaction of the judgment and in case of her default, the judgment was to stand against the property for the full amount for which it was entered. The effect of the agreement was to give the plaintiff the right to purchase the property of the defendant, after she acquired title thereto, at the price she had paid, with a penalty in case of her refusal, of nearly $3,000, to be enforced by a judgment entered on her note given for money loaned.
The validity of the agreement set up by the plaintiff need not be considered. The jury found that if made by her agent, it was without her knowledge or authority and through collusion between him and the plaintiff.
The judgment is affirmed.